Citation Nr: 0328644	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  01-07 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for a generalized 
anxiety disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant is the custodian of the veteran, who had active 
military service from March 1942 to June 1944.  The veteran 
has been rated as incompetent by the Department of Veterans 
Affairs (VA) since April 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
VA Regional Office (RO), in San Juan, the Commonwealth of 
Puerto Rico.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The veteran has suffered from numerous cerebral vascular 
accidents that have produced dementia.

3.  Generalized anxiety symptoms productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships, are not shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for a 
generalized anxiety disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
eliminates the concept of a well-grounded claim, and includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
through the appellant of evidence and information necessary 
to substantiate the claim and informed him/her whether he/she 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran/appellant was notified of the 
information necessary to substantiate the claim by means of 
the discussions in the original rating decision, the 
subsequent statement of the case, and the supplemental 
statement of the case issued by the RO.  The appellant has 
been told that she needed to submit evidence supporting her 
assertions that the veteran's psychiatric disability was more 
disabling than currently rated.  In other words, she has been 
told what evidence she needed to present in support of her 
claim for her father.

VA informed the appellant of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her father's behalf.  The VA 
sent the appellant notice of the VCAA through the issuance of 
the Supplemental Statement of the Case, dated July 2002, that 
spelled out the requirements of the VCAA and what the VA 
would do to assist the veteran and the appellant.  The VA 
also informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
Additionally, in order to ensure that an adequate evaluation 
of the veteran's disability was procured and before the VA, 
the veteran underwent evaluations of his psychiatric disorder 
in June 2000.  Therefore, VA has adequately notified the 
veteran and the appellant of the evidence it would obtain and 
of the evidence that was necessary to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  The 
veteran was also provided a medical examination in order to 
assess the severity of the disability at issue.  In April 
2002, the appellant presented testimony at a hearing on 
appeal at the RO.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal does not stem from a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

As reported, the veteran is service-connected for an anxiety 
disorder, and said disability has been rated as 50 percent 
disabling.  The veteran was discharged from the service in 
June 1944 - the reason for his discharge was that he began 
suffering from a psychiatric disorder and he was deemed "not 
fit" for further military service.  Shortly thereafter, the 
veteran applied for benefits and upon reviewing the evidence, 
the RO concluded that service connection was warranted.  The 
RO found that the veteran's nervous condition began while he 
was serving during World War II; the RO further determined 
that the mental disability was 30 percent disabling.  The RO 
informed the veteran of this determination in September 1944.  

From 1944 to 1989, the veteran's disability rating remained 
at 30 percent disabling.  In 1989, the veteran, as he had 
done in the past, asked that his service-connected 
psychiatric disability be rated higher than the then assigned 
30 percent.  As a result of that claim, the veteran underwent 
a VA psychiatric examination in May 1990.  Upon reviewing the 
veteran's medical records, the doctor found that the veteran 
was taking prescribed medications for his disability.  The 
records also reflected that the veteran experienced 
depression, anxiety, and occasional isolation from others.  
The examiner further wrote:

	. . . He was very verborrheic during 
the course of the interview.  In fact, he 
speaks almost non-stop.  He was anxious 
and apprehensive but cooperative in his 
attitude.  His responses were relevant 
and coherent but he tends to be quite 
circumstantial and over descriptive, at 
times even repetitive in what he says.  
The content of his (sic) thoughts deals 
mostly with description of his symptoms 
of anxiety, restlessness and chronic 
sleeping problems despite having tried 
with different kind of medications 
throughout the years.

The examiner further noted that sometimes the veteran 
suffered from aggressive behavior, depression, and isolation.  
Although the veteran stated that he experienced auditory 
hallucinations, he was not deemed to be psychotic.  The 
doctor found the veteran oriented to person, place, and time, 
although his recent memory and judgment was deemed to be fair 
to poor.  The examiner further determined that the veteran 
was unable to work.  However, the doctor attributed the 
veteran's unemployability not to the veteran's mental 
disability, but to the veteran's advanced age and nonservice-
connected physical disabilities.  

Upon completion of the examination, the results were 
forwarded to the RO.  After reviewing the evidence, the RO 
determined in a July 1990 rating decision that an increased 
evaluation was in order and it assigned a 50 percent rating 
for a generalized anxiety disorder with depressive features.  
The rating was assigned in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 9400 
(1989).  

In May 2000, the veteran submitted a new claim for an 
increased evaluation.  He merely contended that he wanted an 
increased evaluation; reasons and bases for the increase were 
not immediately provided.  The veteran underwent a VA 
psychiatric examination in June 2000.  An addendum to the 
original report was prepared in August 2000.  The examiner 
concluded, after the veteran had undergone a brain computed 
tomography (CT) scan, that the veteran was suffering from 
multi-infarct dementia and organic brain damage.  The 
examiner further noted that the dementia was not related to 
the service-connected disability and that the veteran's 
current condition was due to previous multiple cardiovascular 
accidents, neglect, and abuse.  It was further reported that 
the veteran was not delusional or hallucinating, and that he 
was orient in person and place.

The veteran's daughter did provide testimony before an RO 
hearing officer in April 2002.  She described the veteran as 
being withdrawn, isolated, sometimes aggressive, and 
difficult to care therefor.  However, she also admitted that 
many of the symptoms she was complaining thereof were 
probably caused by the veteran's physical deterioration and 
the veteran's multiple cardiovascular accidents.  

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9400 (2002).  The regulations at 38 
C.F.R. § 4.130 (2002) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2002).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence does not show that the veteran has 
become more isolated as a result of his anxiety disorder.  
The same evidence notes that the veteran is unemployable; 
however, he is unable to work due to his nonservice-connected 
physical ailments and his stroke residuals.  Moreover, the 
medical evidence does not indicate that the veteran suffers 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, as a result of his service-
connected mental disability.  While the veteran's daughter 
stated that the veteran sometimes suffers from aggression, 
there is no indication that he experiences impaired impulse 
control, or that he is consistently a danger to others, or 
other symptoms and manifestations normally found in someone 
who has been rated 70 percent disabled.  Additionally, while 
the veteran does show some forgetfulness, or an inability to 
consistently take care of himself, or impairment of his 
memory, these symptoms are the result of the veteran's 
multiple cerebral vascular accidents, not his generalized 
anxiety disorder.  Therefore, it is the conclusion of the 
Board that the evidence does not support an evaluation 
greater than 50 percent, and the appellant's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his generalized anxiety disorder 
and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

An increased evaluation for an anxiety disorder is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

